Citation Nr: 1443145	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1965 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran died in December 2009 and the appellant is his surviving spouse.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Return the claims file to a VA psychiatrist who offered the January 2014 opinion and July 2014 addendum, if still available, for a supplemental opinion as to the etiology of the Veteran's depression. The psychiatrist must acknowledge that the claims file was reviewed.

a) Based on a review of the record, to include both lay and medical evidence, the psychiatrist should provide opinions as to the following:

Was the Veteran's erectile dysfunction at least as not caused or aggravated by his service-connected prostate cancer and/or diabetes mellitus? 

Was the Veteran's depression at least as likely as not caused or aggravated (permanently worsened) by his erectile dysfunction?

Was the Veteran's depression at last as likely as not caused or aggravated (permanently worsened) by any medications provided for treatment of his service-connected prostate cancer and/or diabetes mellitus?

b) In rendering these opinions, the psychiatrist must consider the following:

The Veteran was diagnosed with prostate cancer in April 2001.

In a January 2004 VA prostate cancer clinic follow-up note, the Veteran reported experiencing erectile dysfunction over the previous two years and dissatisfaction with the treatment provided. 

In subsequent VA treatment records, the Veteran reported experiencing further instances of erectile dysfunction and some frustration regarding treatment.

In a March 2011 statement, the appellant, the Veteran's widow, stated that the Veteran's depression symptoms worsened over time, especially due to erectile dysfunction. 

In a May 2011 statement, the appellant stated that the Veteran experienced mood-swings due to his many medications, including on the day of his death. With this statement, the appellant included a list of medications prescribed for the Veteran's ailments. 

c) Regardless of whether an opinion is in favor of or against an etiological link between depression and prostate cancer, the psychiatrist must explain the basis for the opinion. The examiner is advised that the prior opinion is inadequate because it contained contradictory information and the opinion, while favorable, is not accompanied by any rationale. 

d) If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



